Order filed January 20, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00683-CV
                                    ____________

                   FREDERIC SCOTT DEAVER, Appellant

                                        V.

           RIDDHI DESAI AND SHILPI PANKAJ DESAI, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18950

                                    ORDER

      Appellant’s brief was due December 22, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 4, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM